DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the original filing of 03/10/2021.

Claims 1-15 are pending and have been considered below.

Drawings
The drawings are objected to because Fig. 7 has what appears to be typographical errors: “OBJET” and “EDCORATION”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SERVER METHOD FOR CONTROLLING DISPLAY APPARATUS OUTPUT OF GENERATED CONTENT BASED ON USER UPLOAD AND SELECTIONS.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the preset mode" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tu et al. (US 2017/0293611 A1, published 10/12/2017, hereafter “TU”).

Regarding claim 1, TU discloses a display apparatus comprising: 
a display (¶298: smart watch, Fig. 15A); 
5a communication interface configured to communicate with the server (¶299: smart watch communicates with server); and 
a controller configured to receive a content generated in the server based on image data uploaded by a user to the server (¶299: image uploaded by user at mobile device to server to generate translation content for display on the smartwatch), categories selected by the user (¶301: categories selected by user including text or audio or video outputs), and setting information (¶302: user schedule information), and to control the content to be output on the display with the setting defined in the setting information (¶300-302: target object is displayed with derivative translation and reminder event according to the upload image data, the selected output categories and the user schedule setting information).  

Regarding claim 2, TU discloses a10RegRR display apparatus according to claim 1, wherein the content is formed to interact with the image data using a pre-stored resource corresponding to at least one category (¶299-301: translation is performed and is then adjusted based on category).  

Regarding claim 3, TU discloses15 the display apparatus according to claim 1, wherein the preset mode is configured to output a screen including the at least one content to the display while the display apparatus is supplied with a low power (¶293: low power in terminal results in compressed results).  

Regarding claim 4, TU discloses15 the display apparatus according to claim 1, wherein the image data 20comprises at least one of dynamic and static image data (¶67: captured image data can include image, audio and/or video).  

Regarding claim 5, TU discloses15 the display apparatus according to claim 1, wherein the server is configured to determine whether to provide at least one setting information for changing the content based on at least one category selected by the user (¶299-301).  

Regarding claim 6, TU discloses15 the display apparatus according to claim 1, wherein the server is configured to determine whether to provide at least one operation element that manipulates an operation of the content based on at least one category selected by the user (¶299-301).  

Regarding claim 7, TU discloses15 the display apparatus according to claim 1, wherein the server is configured 10to form a thumbnail for distribution of the content based on the image data (¶150-151), and to upload the content including the thumbnail to at least one app market (¶321-324: content is provided to other users for verifying process).  

Regarding claim 8, TU discloses15 the display apparatus according to claim 7, wherein the controller is configured to download the content based on a user's command and output the 15content to the display (¶325-331: download the content based on further user input/output).  

Regarding claim 9, TU discloses15 the display apparatus according to claim 1, wherein the setting information comprises at least one of an element in which an interaction between the user and the uploaded image data is possible or an element that changes a form in which the 20content is displayed on the display (¶299-301).  

Regarding claim 10, claim 10 recites limitations similar to claim 1. Further TU discloses the server comprising: at least one processor (¶58); and 32at least one memory configured to be communicatively connected to the at least one processor (¶58, ¶399), and to store a category and a resource corresponding to the content (¶299-302).

Regarding claim 11, claim 11 recites limitations similar to claim 2 and is similarly rejected.  

Regarding claim 12, claim 12 recites limitations similar to claim 3 and is similarly rejected.  

Regarding claim 13, claim 13 recites limitations similar to claim 4 and is similarly rejected. 

20 Regarding claim 14, claim 14 recites limitations similar to claim 5 and is similarly rejected.  

Regarding claim 15, claim 15 recites limitations similar to claim 6 and is similarly rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wagner et al. (US 8,385,950) – pertains to capturing and uploading media content including tagging and specifying the uploaded content at the server.
Border et al. (US 2013/0278631) – pertains to collected AR devices providing uploaded images to each other.
Wang et al. (US 2015/0007047) – pertains to uploading content to a server and providing the uploaded content to additional devices for display.
Murarka et al. (KR-10-2015-0103180-A) – pertains to presenting icons and images across devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179